Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (in claims filed 12/07/2021) are as follows: 
Species 1: Vent assembly 7400 in figures 8a-8e, claims 16-20 
Species 2: Vent assembly 8400, 9400, claims 21-23
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of:
A CPAP system for providing gas at positive pressure for respiratory therapy to a patient, the CPAP system comprising:
an RPT device configured to supply a flow of gas at a therapeutic pressure;
a patient interface forming a plenum chamber pressurizable to the therapeutic pressure, the patient interface including a seal-forming structure constructed and arranged to form a seal with a region of a patient’s face surrounding an entrance to a patient’s airways;
an air delivery conduit configured io pass the flow of gas at the therapeutic pressure from the RPT device to the patient interface; and
a vent assembly configured to provide a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume to ambient, the vent assembly comprising:
a primary and a secondary vent flow path,
a diffusing member, wherein the vent flow passes through the diffusing member along the primary vent flow path, wherein the vent flow bypasses the diffusing member along the secondary vent flow path, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith et al. (US 2004/0255948 A1).
Smith discloses: 
A CPAP system for providing gas at positive pressure for respiratory therapy to a patient (abstract), the CPAP system comprising:
an RPT device configured to supply a flow of gas at a therapeutic pressure [0064];
a patient interface (110) forming a plenum chamber pressurizable to the therapeutic pressure [0064], the patient interface including a seal-forming structure constructed and arranged to form a seal with a region of a patient’s face surrounding an entrance to a patient’s airways (figure 10) [0008];
an air delivery conduit (see figure 10) configured to pass the flow of gas at the therapeutic pressure from the RPT device (3) to the patient interface (4) (as shown in figure 10); and
a vent assembly (700) configured to provide a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume to ambient [0064], the vent assembly comprising:
a primary (through 702) and a secondary vent flow path (through 708),
	While the embodiment 700 does not explicitly state that 702 is covered via a diffusing member, [0061] states that the disk portion 102, similar to 702 can be a porous plate and a piece of finely meshed fabric. This fabric is described in [0010]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 700 to include a fabric covering (diffusing member) as set forth in the embodiment of 100 for the benefit of reducing noise [0010]. 
As modified, vent assembly would include wherein the vent flow passes through the diffusing member along the primary vent flow path (see figures 7a, 7b wherein diffusing member is on 702), wherein the vent flow bypasses the diffusing member along the secondary vent flow path (see figure 7b).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 21-23 filed 12/07/2021 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in a telephonic interview on April 28, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The preliminary amendment filed 5/10/2022 has been entered. 

The following amendments were authorized by Paul Bowen on 5/10/2022:
Claim 20, line 2, changed “the diffusing member” to --the diffusing member along the primary vent flow path--.

Claim 36, lines 14-15, changed “a secondary vent flow path, wherein the primary vent flow path is configured to handle at least a majority of a total vent flow though the vent assembly;” to --a secondary vent flow path;--.

Claim 40, line 14, changed “a secondary vent flow path;” to -- a secondary vent flow path, wherein the primary vent flow path is configured to handle at least a majority of a total vent flow though the vent assembly;--.

Claim 47, line 1, changed “vent component” to --the vent component--.

Claim 49, line 3, changed “the diffusing member” to --the diffusing member along the primary vent flow path--.

Claim 50, line 1, changed “the diffusing member” to --the diffusing member along the primary vent flow path--.

Claim 51, line 1, changed “the diffusing member” to --the diffusing member along the primary vent flow path--.

Claim 51, line 3, changed “the diffusing member” to --the diffusing member along the primary vent flow path--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Smith et al. (US 2004/0255948 A1), Jaffre et al. (WO 02/096342), Shevel (US 5,370,656), Partington et al. (US 2016/0008566 A1).
Smith discloses: 
A CPAP system for providing gas at positive pressure for respiratory therapy to a patient (abstract), the CPAP system comprising:
an RPT device configured to supply a flow of gas at a therapeutic pressure [0064];
a patient interface (110) forming a plenum chamber pressurizable to the therapeutic pressure [0064], the patient interface including a seal-forming structure constructed and arranged to form a seal with a region of a patient’s face surrounding an entrance to a patient’s airways (figure 10) [0008];
an air delivery conduit (see figure 10) configured to pass the flow of gas at the therapeutic pressure from the RPT device (3) to the patient interface (4) (as shown in figure 10); and
a vent assembly (700) configured to provide a vent flow of gas to discharge gas exhaled by the patient from a pressurized volume to ambient [0064], the vent assembly comprising:
a primary (through 702) and a secondary vent flow path (through 708),
and diffusing member (702) (porous structure as shown in figure 7a, 7b), [0061] states that the disk portion 102, similar to 702 can be a porous plate and a piece of finely meshed fabric. This fabric is described in [0010];
wherein the vent flow passes through the diffusing member along the primary vent flow path (see figures 7a, 7b wherein diffusing member is 702), wherein the vent flow bypasses the diffusing member along the secondary vent flow path (see figure 7b).

Regarding claim 16:
Element 704 in Smith is disclosed as a bellows made from silicone, which can be permeated with holes [0095] and thus can be considered an “expanding polymer” with “a plurality of vent orifices”. In this case, the secondary vent path can be considered the path through 702. However, in order to meet the claim limitations, the primary vent path through 708 must be covered by a diffusing member. The prior art of Jaffre discloses a diffusing member (108) to reduce noise (see figures 14-15) placed over an orifice (at 106), and it would be obvious to place a diffusing member over 708 of Smith to reduce noise. However, the claim requires “the second orifice not to be covered by the diffusing member of a diffusing member along the secondary vent flow path”. The secondary flow path through 702 in Smith is covered by diffusing member 702. There would be no reason to remove the diffusing member of Smith absent impermissible hindsight. 
Claims 17-20, and 45-51 are allowed for similar reasons due to their dependency on claim 16. 

Regarding claim 27:
Claim 27 requires a diffusing member “configured and arranged such that the at least one first orifice is covered by the diffusing member along the primary vent flow path and the at least one second orifice is not covered by the diffusing member along the secondary vent flow path, wherein the diffusing member comprises a textile material”. 
If the primary vent flow path is considered the vent flow path through 702, there is no vent component as claimed provided to the second orifice. If the primary vent flow path is considered the vent flow path through 708, a diffusing member must cover the at least one first orifice (at 708). It would be improper to include a diffusing member at 708, since 708 is specifically for providing an alternative path for airflow when flow through 702 is covered in debris. As set forth in [0010] of Smith, “The first problem may occur if the vents of the mask become blocked or clogged with debris. The blocked vents reduce airflow through the vents, which could cause a high level of CO.sub.2 to accumulate in the mask and thereby create a safety concern to the user. Thus 708 is meant to alleviate the issues caused by blockage at 702. Adding a diffusing member to 708 would not alleviate the issues, but exacerbate them. 
Claims 28-30 are allowed for similar reasons due to their dependency on claim 27. 

Regarding claim 31:
Claim 31 requires “the vent component is configured to expand and contract due to the presence of water or humidity”. The prior art of Smith does not disclose this feature. While hydromorphic polymers are known col. 3, lines 32-46 of Shevel, the examiner has not found prior art that utilizes an expanding polymer in the manner claimed in claim 31. 
Partington also discloses an expanding membrane when wet [0095].

Regarding claim 36:
Claim 36 requires “wherein the vent component is configured to expand when the diffusing member is blocked along the primary vent flow path so the vent flow is restricted to the secondary flow path”. Element 704 in Smith is disclosed as a bellows made from silicone, which can be permeated with holes [0095] and thus can be considered an “expanding polymer” with “a plurality of vent orifices”. Even if 708 was modified to include the diffusing member of Jaffre as set forth for claim 16 above, element 704 is not disclosed as expanding when flow through 708 is blocked. 
Claims 32-35 are allowed for similar reasons due to their dependency on claim 31. 

Regarding claim 40:
Claim 40 requires “wherein the primary vent flow path is configured to handle at least a majority of a total vent flow through the vent assembly”. The prior art of Smith discloses the primary flow path as the path through 702, the majority of flow passing through 702 [0094]. Thus, the prior art of Smith does not disclose the vent component as claimed in combination with the other recited limitations in claim 40. 
Claims 41-44 are allowed for similar reasons due to their dependency on claim 40. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785